While an automobile, even one which is in good running order, may be potentially dangerous, I do not think it such a dangerous instrumentality per se as to render the owner thereof liable for injury resulting from its operation, unless it is negligently operated by him or by some person for whose act he is responsible under the doctrine of respondent superior. See note in 16 A. L. R., p. 270; Huddy on Automobiles, 8th Ed., Sections 35 and 36; Anderson v. So. Cotton Oil Co., 73 Fla. 432, 74 So. 975.
ELLIS, J., concurs.